
	

113 HR 2998 IH: Investor Choice Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2998
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to prohibit
		  mandatory pre-dispute arbitration agreements, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Investor Choice Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Investor
			 confidence in fair and equitable recourse is essential to the health and
			 stability of the securities markets and to the participation of retail
			 investors in such markets.
			(2)Brokers, dealers, and investment advisers
			 hold powerful advantages over investors, and mandatory arbitration clauses,
			 including contracts that force investors to submit claims to arbitration or to
			 waive their right to participate in class actions, leverage these advantages to
			 severely restrict the ability of defrauded investors to seek redress.
			(3)Investors should
			 be free to choose arbitration to resolve disputes if they judge that
			 arbitration truly offers them the best opportunity to efficiently and fairly
			 settle disputes, and investors should also be free to pursue remedies in court,
			 should they view that option as superior to arbitration.
			3.Arbitration
			 agreements in the Securities Exchange Act of 1934Section 15(o) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o(o)) is amended to read as follows:
			
				(o)Limitations on
				pre-Dispute agreementsNotwithstanding any other provision of law,
				it shall be unlawful for any broker, dealer, funding portal, or municipal
				securities dealer to enter into, modify, or extend an agreement with customers
				or clients of such entity with respect to a future dispute between the parties
				to such agreement that—
					(1)mandates
				arbitration for such dispute;
					(2)restricts, limits, or conditions the
				ability of a customer or client of such entity to select or designate a forum
				for resolution of such dispute; or
					(3)restricts, limits, or conditions the
				ability of a customer or client to pursue a claim relating to such dispute in
				an individual or representative capacity or on a class action or consolidated
				basis.
					.
		4.Arbitration
			 agreements in the Investment Advisers Act of 1940Section 205(f) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–5(f)) is amended to read as follows:
			
				(f)Notwithstanding any other provision of law,
				it shall be unlawful for any investment adviser to enter into, modify, or
				extend an agreement with customers or clients of such entity with respect to a
				future dispute between the parties to such agreement that—
					(1)mandates
				arbitration for such dispute;
					(2)restricts, limits, or conditions the
				ability of a customer or client of such entity to select or designate a forum
				for resolution of such dispute; or
					(3)restricts, limits, or conditions the
				ability of a customer or client to pursue a claim relating to such dispute in
				an individual or representative capacity or on a class action or consolidated
				basis.
					.
		5.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the date of the enactment of
			 this Act and shall apply to any agreement created, modified, or extended after
			 the date of enactment of this Act.
		
